Name: Commission Implementing Decision (EU) 2019/1087 of 19 June 2019 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 (notified under document C(2019) 4455)
 Type: Decision_IMPL
 Subject Matter: tariff policy;  mechanical engineering;  competition;  Asia and Oceania;  trade;  land transport;  international trade
 Date Published: 2019-06-26

 26.6.2019 EN Official Journal of the European Union L 171/117 COMMISSION IMPLEMENTING DECISION (EU) 2019/1087 of 19 June 2019 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 (notified under document C(2019) 4455) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2) and in particular Article 3 thereof, Having regard to Council Regulation (EU) No 502/2013 of 29 May 2013 amending Implementing Regulation (EU) No 990/2011 imposing a definitive anti-dumping duty on imports of bicycles originating in the People's Republic of China following an interim review pursuant to Article 11(3) of Regulation (EC) No 1225/2009 (3), Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (4), and in particular Articles 4 to 7 thereof, After informing the Member States, Whereas: (1) An anti-dumping duty applies on imports into the Union of essential bicycle parts originating in the People's Republic of China (China) (the extended duty) as a result of the extension of the anti-dumping duty on imports of bicycles originating in China by Regulation (EC) No 71/97. (2) Under Article 3 of Regulation (EC) No 71/97 the Commission is empowered to adopt the necessary measures to authorise the exemption of imports of essential bicycle parts which do not circumvent the anti-dumping duty. (3) Those implementing measures are set forth in Regulation (EC) No 88/97 establishing the specific exemption system. (4) On that basis the Commission has exempted a number of bicycle assemblers from the extended duty (the exempted parties). (5) As provided for in Article 16(2) of Regulation (EC) No 88/97, the Commission has published in the Official Journal of the European Union subsequent lists of the exempted parties (5). (6) The most recent Commission Implementing Decision (EU) 2018/477 (6) concerning exemptions under Regulation (EC) No 88/97 was adopted on 15 March 2018. (7) For the purposes of this Decision, the definitions set out in Article 1 of Regulation (EC) No 88/97 shall apply. 1. REQUESTS FOR EXEMPTION (8) Between 27 April 2015 and 7 January 2019, the Commission received from the parties listed in Tables 1 and 3 requests for exemption with the information required to determine whether these requests were admissible in accordance with Article 4(1) of Regulation (EC) No 88/97. (9) The parties requesting exemption were given an opportunity to comment on the Commission's conclusions concerning the admissibility of their requests. (10) In accordance with Article 5(1) of Regulation (EC) No 88/97, pending a decision on the merits of requests from the parties requesting exemption, the payment of the extended duty in respect of any imports of essential bicycle parts declared for free circulation by these parties listed in Tables 1 and 3 below was suspended as from the day on which the Commission received their respective requests. 2. AUTHORISATION OF EXEMPTION (11) The examination of the merits of the requests from the parties listed in Table 1 has been concluded. Table 1 TARIC additional code Name Address C049 CycleSport North Ltd 363 Leach Place, Walton Summit Centre, GB-Preston PR5 8AS, United Kingdom C209 Gor Kolesa, proizvodnja koles, d.o.o. Primorska cesta 6b, SI-3325 Ã oÃ ¡tanj, Slovenia (12) The Commission established during its examination that the value of the parts originating in China constituted less than 60 % of the total value of the parts of all the bicycles assembled by CycleSport North Ltd and that the value added to the parts brought in during the assembly operations of Gor Kolesa, proizvodnja koles, d.o.o. was greater than 25 % of the manufacturing costs. (13) Consequently, the Commission concluded that the respective assembly operations of CycleSport North Ltd and of Gor Kolesa, proizvodnja koles, d.o.o fall outside the scope of Article 13(2) of Regulation (EU) 2016/1036. (14) For that reason, and in accordance with Article 7(1) of Regulation (EC) No 88/97, the parties listed in Table 1 above fulfil the conditions for exemption from the extended duty. (15) In accordance with Article 7(2) of Regulation (EC) No 88/97, the exemptions should take effect as from the date of receipt of the requests. The customs debts in respect of the extended duty from the parties requesting exemption should therefore be considered void from the same date. (16) The parties were informed of the Commission's conclusions on the merits of their requests and were given an opportunity to comment thereon. (17) Since the exemptions apply only to the parties specifically referred to in Table 1 above, the exempted parties should notify the Commission (7) without delay of any changes to these (for instance, following a change in the name, legal form or address or following the setting up of new assembly entities). (18) In case of change in reference, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. 3. UPDATE OF REFERENCES TO EXEMPTED OR SUSPENDED PARTIES (19) The exempted or suspended parties listed in Table 2 below notified the Commission, between 17 May 2018 and 6 March 2019, on changes in their references (names, legal forms and addresses). The Commission, after having examined the information submitted, concluded that those changes do not affect the assembly operations with regard to the conditions of exemption or suspension set forth in Regulation (EC) No 88/97. (20) While the exemption or the suspension of these parties from the extended duty authorised in accordance with Article 7(1) of Regulation (EC) No 88/97 remains unaffected, the references to these parties should be updated. Table 2 TARIC additional code Former reference Change 8605 Cicli Elios di Ragona Roberto & C. S.n.c. Via G. Ferraris 1050, IT-45021 Badia Polesine (RO), Italy The name, legal form and address of the company have been changed to: Cicli Elios Srl Via G. Ferraris 996/1030, IT-45021 Badia Polesine (RO), Italy 8749 Bikkel Bikes BV Magnesiumstraat 37, NL-6031RV Nederweert, The Netherlands The name and address of the company have been changed to: Bikkel Bikes Group BV Magnesiumstraat 45, NL-6031RV Nederweert, The Netherlands A168 CHERRI di Cherri Franco & C. s.a.s, Via Cagliari 39, IT-09016 Iglesias (CA), Italy The name, legal form and address of the company have been changed to: EGC srl Via Fontana 18, IT-45021 Milano, Italy A726 Avantisbike - FÃ ¡brico de bicicletas Lda Zona Industrial de OiÃ £ - Lote C-21, PT-3770-068 OiÃ £, Portugal The name, legal form and address of the company have been changed to: Unibike OEM Factory S.A. Zona Industrial de OiÃ £ - Lote C-21, PT-3770-059 OiÃ £, Portugal A966 Skilledbike Sp. z o.o. Olszanka 109, PL-33-386 Podegrodzie, Poland The address of the company has been changed to: Brzezna 420, PL-33-386 Podegrodzie, Poland A984 Blue Factory Team S.L. Calle Torres y Villaroel 6, Elche Parque Empresial, ES-03320 Elche, Alicante, Spain The address of the company has been changed to: C/Juan de la Cierva 62, Elche Parque Empresarial, ES-03203 Elche, Alicante, Spain C021 Kuisle & Kuisle GmbH FÃ ¼ssener Strasse 22a, DE-87675 StÃ ¶tten, Germany The address of the company has been changed to: Gewerbestrasse 14, DE-87675 StÃ ¶tten, Germany C207 Kenstone Metal Company GmbH Heideland 1-7, DE-24976 Handewitt-Weding, Germany The address of the company has been changed to: Am Maikamp 8-12, DE-32107 Bad Salzuflen, Germany C209 Gor Kolesa, proizvodnja koles, d.o.o. Partizanska cesta 12, SI-3320 Velenje, Slovenia The address of the company has been changed to: Primorska cesta 6b, SI-3325 Ã oÃ ¡tanj, Slovenia 4. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMINATION (21) The examination of the merits of the requests from the parties listed in Table 3 below is ongoing. Pending a decision on the merits of their requests, the payment of the extended duty by these parties is suspended. (22) Since the suspensions apply only to the parties specifically referred to in Table 3 below, these parties should notify the Commission (8) without delay of any changes to these (for instance following a change in the name, legal form or address or following the setting up of new assembly entities). (23) In case of change in reference, the party should provide all relevant information, in particular on any modification in its activities linked to assembly operations. Where appropriate, the Commission will update the references to such party. Table 3 TARIC additional code Name Address C202 Vanmoof B.V. Mauritskade 55, NL-1092 AD Amsterdam, The Netherlands C207 Kenstone Metal Company GmbH Am Maikamp 8-12, DE-32107 Bad Salzuflen, Germany C307 Merida Polska Sp. Z o.o. ul. Marii SkÃ odowskiej-Curie 35, PL-41-800 Zabrze, Poland C311 Juan Luna Cabrera C/Alhama 64, ES-14900 Lucena (Cordoba), Spain C481 FJ Bikes Europe Unipessoal, Lda PraÃ §a do MunicÃ ­pio 8, Sala 1D, PT-3750 111 Ã gueda, Portugal C489 P.P.H. ARTPOL Artur KopeÃ  ul. AnioÃ owska 14, PL-42-202 CzÃstochowa, Poland C492 MOTOKIT Veiculos e AccesÃ ³rios S.A. Rua Padre Vicente Maria da Rocha 448, 1o Esq., PT-3840-453 Vagos, Portugal C499 Frog Bikes Manufacturing Ltd Unit A, Mamhilad Park Estate, GB-Pontypool NP4 0HZ, United Kingdom 5. SUSPENSION OF PAYMENTS OF THE DUTIES FOR PARTIES UNDER EXAMIMATION LIFTED (24) The suspension of payment of the duties for the parties under examination should be lifted for the parties listed in Table 4 below. Table 4 TARIC additional code Name Address C170 Hermann Hartje KG Deichstrasse 120-122, DE-27318 Hoya, Germany C220 Matex International Aquitaine Avenue Gay Lussac 6, FR-33370 Artigues-prÃ ¨s-Bordeaux, France (25) Between 31 May 2018 and 18 January 2019 the Commission received from both parties in question a request to withdraw the application for an exemption while the examination of its merits was ongoing and the payment of the extended duty was suspended. (26) The Commission accepted the withdrawal and consequently the suspension of the payment of the extended duty should be lifted. The extended duty should be collected as from the date of receipt of the request for exemption submitted by these parties, namely the date on which the suspension took effect (29 September 2016 for Hermann Hartje KG, Germany and 9 June 2017 for Matex International Aquitaine, France). (27) The parties were informed of the Commission's conclusions and were given an opportunity to comment thereon. No comments were submitted within the deadline. 6. AUTHORISATION OF EXEMPTION REVOKED (28) The exempted party listed in Table 5 notified on 22 February 2018 the Commission of the closing down of its activities following bankruptcy as formally stated by the relevant authority on 17 October 2017. (29) Consequently, in accordance with the principle of good administration, the authorisation of exemption from the payment of the extended duty should be revoked, Table 5 TARIC additional code Name Address A246 COBRAN Srl Via Della Zingarina 6, IT-47924 Rimini, Italy HAS ADOPTED THIS DECISION: Article 1 The parties listed in the Table in this Article are hereby exempted from the extension by Regulation (EC) No 71/97 of the definitive anti-dumping duty on bicycles originating in the People's Republic of China imposed by Council Regulation (EEC) No 2474/93 (9) to imports of certain bicycle parts from the People's Republic of China. In accordance with Article 7(2) of Regulation (EC) No 88/97 the exemptions shall take effect as from the dates of receipt of the parties' requests. Those dates are provided for in the Table column headed Date of effect. The exemptions shall apply only to the parties specifically referred to in the Table in this Article. The exempted parties shall notify the Commission without delay of any change to their names and addresses, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of exemption. Exempted parties TARIC additional code Name Address Date of effect C049 CycleSport North Ltd 363 Leach Place, Walton Summit Centre, GB-Preston PR5 8AS, United Kingdom 27.4.2015 C209 Gor Kolesa, proizvodnja koles, d.o.o. Primorska cesta 6b, SI-3325 Ã oÃ ¡tanj, Slovenia 26.4.2017 Article 2 Updated references to the exempted or suspended parties listed in the Table in this Article are provided for in the column headed New reference. Those updates shall take effect as from the dates provided for in the Table column headed Date of effect. The corresponding TARIC additional codes previously attributed to those exempted or suspended parties as provided for in the Table column headed TARIC additional code remain unchanged. Exempted/suspended parties for which the reference shall be updated TARIC additional code Former reference New reference Date of effect 8605 Cicli Elios di Ragona Roberto & C. S.n.c. Via G. Ferraris 1050, IT-45021 Badia Polesine (RO), Italy Cicli Elios S.r.l. Via G. Ferraris 996/1030, IT-45021 Badia Polesine (RO), Italy 19.12.2018 8749 Bikkel Bikes BV Magnesiumstraat 37, NL-6031RV Nederweert, The Netherlands Bikkel Bikes Group BV Magnesiumstraat 45, NL-6031RV Nederweert, The Netherlands 27.11.2018 A168 CHERRI di Cherri Franco & C. s.a.s, Via Cagliari 39, IT-09016 Iglesias (CA), Italy EGC srl Via Fontana 18, IT-45021 Milano, Italy 30.1.2019 A726 Avantisbike - FÃ ¡brico de bicicletas Lda Zona Industrial de OiÃ £ - Lote C-21, PT-3770-068 OiÃ £, Portugal Unibike OEM Factory S.A. Zona Industrial de OiÃ £ - Lote C-21, PT-3770-059 OiÃ £, Portugal 3.7.2018 A966 Skilledbike Sp. z o.o. Olszanka 109, PL-33-386 Podegrodzie, Poland Skilledbike Sp. z o.o. Brzezna 420, PL-33-386 Podegrodzie, Poland 3.1.2019 A984 Blue Factory Team S.L. Calle Torres y Villaroel 6, Elche Parque Empresial, ES-03320 Elche, Alicante, Spain Blue Factory Team S.L. C/Juan de la Cierva 62, Elche Parque Empresarial, ES-03203 Elche, Alicante, Spain 15.5.2017 C021 Kuisle & Kuisle GmbH FÃ ¼ssener Strasse 22a, DE-87675 StÃ ¶tten, Germany Kuisle & Kuisle GmbH Gewerbestrasse 14, DE-87675 StÃ ¶tten, Germany 14.2.2018 C207 Kenstone Metal Company GmbH Heideland 1-7, DE-24976 Handewitt-Weding, Germany Kenstone Metal Company GmbH Am Maikamp 8-12, DE-32107 Bad Salzuflen, Germany 1.3.2018 C209 Gor Kolesa, proizvodnja koles, d.o.o. Partizanska cesta 12, SI-3320 Velenje, Slovenia Gor Kolesa, proizvodnja koles, d.o.o. Primorska cesta 6b, SI-3325 Ã oÃ ¡tanj, Slovenia 26.9.2018 Article 3 The parties listed in the Table in this Article are under examination in accordance with Article 6 of Regulation (EC) No 88/97. The suspensions of payment of the extended anti-dumping duty in accordance with Article 5 of Regulation (EC) No 88/97 shall be effective as from the dates of receipt of the parties' respective supension requests. Those dates are provided for in the Table column headed Date of effect. Those suspensions of payments shall apply only to the parties under examination specifically referred to in the Table in this Article. The parties under examination shall notify the Commission without delay of any changes in their assembly operations linked to the conditions of suspension and provide the Commission with all relevant information as evidence. These changes include but are not limited to, any changes of the parties' names, activities, legal forms, addresses. Parties under examination TARIC additional code Name Address Date of effect C202 Vanmoof B.V. Mauritskade 55, NL-1092 AD Amsterdam, the Netherlands 19.12.2016 C207 Kenstone Metal Company GmbH Am Maikamp 8-12, DE-32107 Bad Salzuflen, Germany 20.3.2017 C307 Merida Polska Sp. Z o.o. ul. Marii SkÃ odowskiej-Curie 35, PL-41-800 Zabrze, Poland 14.6.2017 C311 Juan Luna Cabrera C/Alhama 64, ES-14900 Lucena (Cordoba), Spain 4.10.2017 C481 FJ Bikes Europe Unipessoal, Lda PraÃ §a do MunicÃ ­pio 8, Sala 1D, PT-3750 111 Ã gueda, Portugal 8.5.2018 C489 P.P.H. ARTPOL Artur KopeÃ  ul. AnioÃ owska 14, PL-42-202 CzÃstochowa, Poland 25.10.2018 C492 MOTOKIT Veiculos e AccesÃ ³rios S.A. Rua Padre Vicente Maria da Rocha 448, 1o Esq., PT-3840-453 Vagos, Portugal 29.11.2018 C499 Frog Bikes Manufacturing Ltd Unit A, Mamhilad Park Estate, GB-Pontypool NP4 0HZ, United Kingdom 7.1.2019 Article 4 The suspension of the payment of the extended anti-dumping duty pursuant to Article 5 of Regulation (EC) No 88/97 is hereby lifted for the parties listed in the Table in this Article. The extended duty should be collected as from the date on which the suspension took effect. That date is provided for in the Table column headed Date of effect. Parties for which the suspension is lifted TARIC additional code Name Address Date of effect C170 Hermann Hartje KG Deichstrasse 120-122, DE-27318 Hoya, Germany 29.9.2016 C220 Matex International Aquitaine Avenue Gay Lussac 6, FR-33370 Artigues-prÃ ¨s-Bordeaux, France 9.6.2017 Article 5 The authorisation of the exemption of payment of the extended anti-dumping duty is hereby revoked for the party listed in the Table in this Article. The extended duty should be collected as from the date on which the revocation of the authorisation took effect. This date is provided for in the Table column headed Date of effect. Party for which the exemption is revoked TARIC additional code Name Address Date of effect A246 COBRAN Srl Via Della Zingarina 6, IT-47924 Rimini, Italy 17.10.2017 Article 6 This Decision is addressed to the Member States and to the parties listed in Articles 1 to 5 and published in the Official Journal of the European Union. Done at Brussels, 19 June 2019. For the Commission Cecilia MALMSTRÃ M Member of the Commission (1) OJ L 176, 30.6.2016, p. 21. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 153, 5.6.2013, p. 17. (4) OJ L 17, 21.1.1997, p. 17. (5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ L 193, 22.7.1997, p. 32, OJ L 334, 5.12.1997, p. 37, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ L 343, 19.11.2004, p. 23, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16, OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99, OJ L 343, 23.12.2011, p. 86, OJ L 119, 23.4.2014, p. 67, OJ L 132, 29.5.2015, p. 32, OJ L 331, 17.12.2015, p. 30, OJ L 47, 24.2.2017, p. 13, OJ L 79, 22.3.2018, p. 31. (6) Commission Implementing Decision (EU) 2018/477 of 15 March 2018 concerning exemptions from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Commission Regulation (EC) No 88/97 (OJ L 79, 22.3.2018, p.31). (7) The parties are advised to use the following e-mail address: TRADE-BICYCLE-PARTS@ec.europa.eu (8) The parties are advised to use the following e-mail address: TRADE-BICYCLE-PARTS@ec.europa.eu (9) Council Regulation (EEC) No 2474/93 of 8 September 1993 imposing a definitive anti-dumping duty on imports into the Community of bicycles originating in the People's Republic of China and collecting definitively the provisional anti-dumping duty (OJ L 228, 9.9.1993, p. 1).